Beck, J.
(dissenting). — I. I cannot concur in the decision announced in the foregoing opinion of a majority of the court. That opinion rightly holds that the section of the Code before us for interpretation authorizes the district court in a criminal case, wherein a change of venue has been taken, to require material witnesses for the state to enter into recognizances for their appearance at the court to which the cause is sent. The point for determination in this case is this : Does the district court, upon granting the change, have authority under the section to require the witness, who is the plaintiff in this case, to give security, by entering into an undertaking with sureties, for his appearance at the court to which the cause was transferred ?
The general definition of the word “recognizance” is correctly given in the foregoing opinion, as an obligation of record entered into before a court competent to take it. But we must inquire what kind of an obligation, and for -what purposes it is given, which is contemplated by the section of the Code under contemplation. It is evident that obligations of record, of all forms and for all purposes, are not within the meaning of the statute, and it is equally plain that it contemplates an obligation which is intended by the law to *186secure the attendance of the person, giving it as principal, at the court to which the venue of the cause is changed. It cannot be doubted that the recognizance contemplated by the section of the statute under consideration is the kind of a contract, both as to the condition and parties, which the law, either by the express statute, or by the uniform practice of the courts, requires to be given in cases where the appearance of a party or the attendance of a witness, or other person, is required before a court in connection with a case pending therein. Such recognizances are always obligations, the performance of which is secured by bail, who enter into the contract alone or with the principal whose appearance or attendance is required, unless, when, by special statute or practice, the bail may be dispensed with. Hence a recognizance is always spoken of as an obligation or instrument of record wherein bail is given by the party whose appearance is intended to be secured. When the books speak of a recognizance, without more, it is understood that bail is to be given. It is sometimes the practice, when one is indicted for a crime, and the prosecutor and court are satisfied of his innocence, or of the impossibility to convict him, that he is discharged from custody without bail upon his own undertaking to appear at another time. It is presumed that courts have authority to do this. See Abbott’s Law Die., title, Recognizance, p. 387. But surely they have authority when a recognizance is required by the law in a proper case to require bail. The district court in the case before us required plaintiff to give bail.
In support of my position that where a recognizance to secure the attendance of one at court is spoken of in the law it is implied that bail is to be given, unless the contrary is expressed, see 1 Bouvier’s Dictionary, title, •Bail, p. 153; 2 Abbott’s Law Dictionary, Title, Recognizance ; 1 Burrell’s Law Dictionary, Title, Bail, p. 174 ; 1 Rapalje & Lawrence, Law Dictionary, title, Bail, 106; State v. Gorley, 2 Iowa, 52; Petersdorff on Bail, 509, ch. 5. In my opinion, under the provision of the statute in question ( Code, sec. 4385), the district court *187was authorized to require bail. That section authorizes the court to require plaintiff to enter into a recognizance ; the law contemplates that bail shall be given to secure the performance of the obligation to appear unless the court otherwise order. To my mind it is plain that the order of the'district court requiring the plaintiff to enter into a recognizance with bail was made under full authority conferred by section 4385 of the Code.
II. In my opinion, considerations based upon the reason and spirit of this section of the Code, its subject-matter and context, and the remedy provided therein, support the conclusion I reach in this case. It was enacted to confer authority upon the district court to require witnesses for the state in criminal cases to appear at thé place of trial when the venue is changed. The purpose and intent of the law, its subject-matter, is the prevention of the defeat of justice by the failure or refusal of the state witnesses to appear at the trial. The impediment in the enforcement of the law arising from this cause has resulted often in the defeat of justice for time out of mind. The reason and spirit of the law demand such interpretation of the section as will prevent the failure of justicepn such a way. This court is required to interpret the statute in accord with its reason and spirit, thus securing a remedy which will effectuate its purpose and intent.
III. Other statutes in pari materia, intended to compel the attendance of witnesses, may be considered in the support of my conclusions. We must presume that the legislature in the enactment of the section intended that the provision should accord with other like provisions, applicable in the same class of persons, and conform to the practice of the courts, and should be effective in accomplishing the object of the enactment, namely, to compel the attendance of witnesses for the state in cases taken on change of venue to other counties. We will not put a construction upon the statute which will deprive it of all efficiency. The bond or other obligation of a witness, without security, would *188■not secure the attendance of witnesses who are without pecuniary responsibility, and for any reason would desire the acquittal of the accused. Surely, the legislature did not intend that the statute should be without effect upon this class of witnesses.
IY. In proceedings by preliminary examinations before a magistrate upon committing, or admitting, to bail the accused, the magistrate may require the witness for the state to enter into a written undertaking with security in an amount to be fixed by him, conditioned that they appear at the court to which the accused is committed and give evidence in the case. Code, secs. 4248, 4249. If the witness fail or refuse to enter into the undertaking, as required by the magistrate, he may be committed to jail. Code, sec. 4251. Under this legislation a witness prior to indictment of the accused may be committed to jail upon failure to give security for his appearance to testify in the case upon further proceedings had therein. But under the law, as announced in this case by the majorityopinion, a witness, after indictment of the accused, cannot be required to give security •for his appearance at the trial upon change of venue. A witness, upon whose testimony the state rests for the conviction of an accused, is by the magistrate committed to jail upon refusal or failure to give bail as ■ordered. He is held in custody until the court meets, when the accused is indicted and is awarded a change •of venue. The witness is then discharged upon his own undertaking without security. The legislature never intended such want of uniformity and wisdom in the ■statutes. We should so construe them that uniformity and harmony may be attained as far as possible.
Y. But it is said that the section of the Code under construction does not by its language require security. That is true, and it is also true that its language does not -require any obligation or undertaking to be entered into by witnesses. It is only by interpretation of a word, whereby a meaning is placed upon it which, in fact, it does not have, that the majority opinion reaches the conclusion that the witness may be required to enter *189alone into an obligation to appear. I have no difficulty in going a step farther in the interpretation of the word, which may be done under the very same rules which sustain the interpretation of the majority, and holding that the legislature intended that the witnesses •should enter into such an obligation with security, if required, which, under the practice of the courts and in harmony with other provisions of the law, is in other like cases required to secure their attendance at the trial .after a change of venue has been taken. My conclusions reach a result conducive to the effective enforcement of the laws introduced to punish and suppress •crime, and which is in exact harmony with other statutes of like purpose.
In my opinion the judgment of the supreme court ■ought to be reversed.